Citation Nr: 0715720	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased (compensable) rating for a 
lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who appears to have served on 
active duty from April 1984 to April 2004.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision by the Seattle Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, among 
other things, denied service connection for a left knee 
disorder and granted service connection for lumbar strain and 
assigned a 0 percent evaluation effective May 1, 2004.  
During the course of the appeal, the veteran's claims file 
has been transferred to the jurisdiction of the Oakland RO.


FINDINGS OF FACT

1.  There is no current diagnosis of chronic left knee 
disorder and no evidence tending to relate a chronic left 
knee disorder to service.  

2.  Throughout the appeal period, there is no evidence that 
the veteran's lumbar spine disorder results in forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height; or incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

1.  Service connection for a left knee disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A compensable rating for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Code (Code) 
5237.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
November 2003 (prior to the April 2004 rating decision) and 
in August 2005, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The April 2004 rating decision, which assigned the initial 
noncompensable rating for lumbar spine disorder, advised the 
veteran of the basis of the rating for the lumbar strain.  In 
the September 2004 statement of the case (SOC) and August 
2005 correspondence, he was properly (see VAOPGCPREC 8-2003 
(Dec. 2003)) provided notice regarding the "downstream" 
issue of an increased initial rating and what the record 
showed.  

In regards to the claim seeking service connection for a left 
knee disorder, the April 2004 rating decision and the 
September 2004 SOC provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claim was denied.  

The August 2005 correspondence included content complying 
notice by specifically advising the veteran to "submit any 
evidence in [his] possession that pertains to [his] 
claim[s]."  March 2006 correspondence specifically notified 
the veteran of how disability ratings and an effective date 
of an award are determined.  (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In June 2006 
correspondence, the veteran's representative requested that 
the veteran's claims folder be immediately transferred to the 
Board, and upon its arrival, forwarded directly to the DAV 
National Appeals Office for quality review and completion of 
informal hearing presentations.  An April 2007 informal 
hearing presentation by DAV indicated that the case was ready 
for Board review.  

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran. Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.




II.  Factual Background

Service Medical Records (SMR's) showed treatment for left 
knee pain from July to August 1993.  A May 1996 record showed 
treatment for left knee pain with a diagnosis of patellar 
tendonitis.  An October 2003 report of medical history noted 
a history of knee pain.  

On January 2004 VA examination, the veteran reported symptoms 
of pain in both knees and popping when bending his legs.  The 
symptoms occurred intermittently as often as once a day with 
each occurrence lasting for one week.  He indicated that he 
could perform daily functions, but sometimes with pain.  
Climbing stairs was extremely painful during flare-ups.  The 
disorder did not cause incapacitation or any time lost from 
work.  X-ray findings of the knee were within normal limits.  
The examiner noted that for the claimant's claimed condition 
of left knee disorder, there was no diagnosis because there 
was no pathology to render a diagnosis.  

In regards to his lumbar spine disorder, the veteran reported 
pain occurred two times per month and each lasted for five 
days.  The pain was localized.  The characteristic of the 
pain was aching in nature and he couldn't move if the knee 
gave out.  Knee pain was relieved by rest and medication 
(Flexeril and Motrin).  He indicated that he had a constant 
dull ache in his lower back, which he usually ignored.  One 
to two times per year his back would pop out in which he 
would take Flexeril and go to a chiropractor to have it 
popped back into place.  He indicated that a physician 
recommended bed rest for his condition as often as 1-2 times 
per year, which lasted for 3 days.  The physician who 
recommended bedrest was unknown.  He indicated that his 
functional impairment was that he became immobilized 
approximately once a year.  A few times a year, he had a 
limited range of motion.  The condition resulted in three 
days lost from work.  On examination, the thoracolumbar spine 
revealed no complaints of radiating pain on movement.  Muscle 
spasms were absent.  No tenderness was noted.  There was 
negative straight leg raising on the left and right.  The 
range of motion was flexion to 90 degrees, extension to 30 
degrees, right and left lateral flexion were each to 30 
degrees, and right and left rotation were each to 45 degrees.  
The examiner noted that range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis of the spine.  There 
were no signs of intervertebral disc syndrome present.  Gross 
examination of the joint was within normal limits.  Gross 
examination of all other joints was within normal limits.  
Gross examination of the spine was within normal limits.  
Gross examination of the muscle was within normal limits.  X-
ray findings of the lumbar spine were within normal limits.  

III.  Criteria and Analysis

Left Knee Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  Disability which 
is proximately due to, or the result of, a service connected 
disability shall be service connected. 38 C.F.R. § 3.310 (a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Despite the veteran's contentions that he currently 
suffers from left knee problems, the competent medical 
evidence of record has not shown any current clinical 
findings of such problems.  He has not submitted any evidence 
of a current diagnosis of a left knee disorder, nor has he 
identified any treatment provider with records of treatment 
for a left knee disorder.  Although, the veteran's SMR's 
showed that he was treated for chronic knee pain and patellar 
tendonitis in July to August 1993 and May 1996, respectively, 
subsequent records are completely negative for any 
complaints, treatment, or diagnoses of a left knee disorder.  
An October 2003 report noted left knee pain by history only.  
On January 2004 VA examination, x-rays of the left knee were 
within normal limits, pain was not reported on physical 
examination, and there was no left knee pathology to render a 
diagnosis.  In the absence of proof of a present disability, 
(and, if so, of a nexus between that disability and service) 
there can be no valid claim for service connection. Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  While the veteran may claim that 
he has a current left knee disorder, as a lay person, he is 
not competent to render a medical diagnosis. See Espiritu, 
supra.  

There is a preponderance of evidence against the veteran's 
claim.  

Lumbar Spine Disorder

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The regulations for evaluation of certain disabilities of the 
spine were revised most recently on September 26, 2003.  
Here, as the veteran filed his claim (in November 2003) after 
the regulations were revised; the new criteria will apply to 
his claim.  

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated either under the general 
formula for diseases and injuries of the spine or, for disc 
disease, based on incapacitating episodes, whichever method 
results in the higher rating.  Under the General Rating 
Formula, a 10 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees or combined range of motion 
of the thoracolumbar spine is not greater than 235 degrees, 
or with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or contour, or vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees or muscle 
spasm or guarding that is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis is present.  A 40 
percent rating is warranted where there is limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. Id., Note 2.

As the medical evidence indicated that the veteran does not 
have intervertebral disc disease, the provisions for 
intervertebral disc syndrome are not for consideration (see 
January 2004 VA examination).  

Inasmuch as the January 2004 VA examination produced normal 
findings of the lumbar spine, with no significant motion 
limitations and no spasm, guarding, localized tenderness, 
abnormal gait, or vertebral fracture there is no evidentiary 
basis for awarding a compensable rating.  As the severity of 
the veteran's lumbar spine disorder remained the same 
throughout the appeals period, staged ratings are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss that would allow for a 
compensable rating. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 
8 Vet. App. 202 (1995).

Factors warranting referral for extraschedular consideration, 
such as frequent hospitalizations or marked interference with 
employment due to this disorder, are neither shown by the 
record, nor alleged.  Accordingly, the claim must be denied.


ORDER

Service connection for a left knee disorder is denied.

A compensable rating for a lumbar spine disorder is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


